Title: Permit for Lieutenant Colonel Alexander Hamilton to Pass British Lines, 5 April 1778
From: 
To: Hamilton, Alexander


Head Quarters, Philadelphia, 5th. April, 1778.
Until further Orders, advanced Posts and Patrols are not to prevent all persons, having Passports Signed by two of the following Officers, to pass unmolested, Viz.: Cols. O’Hara and Stephens, and Capt. Fitzpatrick, of the British; Col. Gregson, Lieut.-Col. Hamilton, and Mr. Boudinot (Commissary of Prisoners), belonging to the Enemy.
